Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claims 2-4, 9 are objected to because of the following informalities:  

Claim 2 recites “the plurality of reference signals is respectively associated with different TCI states” should be “the plurality of reference signals are respectively associated with different TCI states”.

	Claim 3 recites “wherein the plurality of reference signals is source reference signals associated with a given reference signal configured for one TCI state” should be“wherein the plurality of reference signals are source reference signals associated with a given reference signal configured for one TCI state”.

Claims 4,9 are also objected to as being dependent upon a objected base claim.
Appropriate correction is required.





Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1,6 are rejected under 35 U.S.C. 103 as being unpatentable over
 Hamidi-Sepehr et al. US 2021/0306867 (provisional dated 08/10/2018)

Reclaim 1
Hamidi-Sepehr discloses a user terminal (UE) comprising (abstract; fig.6):
 a receiving section (not shown; para#128 teaches at least receiving over communication wireless network using at least plurality of antennas, SIMO, MIMO or MISO. Therefore, the user includes at least receiving section in order to receive signals and communicates with base station or other devices. claim 5 teaches antenna receiver) that receives information (configuration information) regarding a plurality of reference signals associated with one or more Transmission Configuration Indicator (TCI) states (para#46 teaches UE receives configuration information, where a plurality of reference signals associated with one or more Transmission Configuration Indicator (TCI) states as shown in fig.4 and taught in para#99); reception of a downlink physical channel assuming quasi-co-location (QCL) with at least one of the plurality of reference signals (para#70 teaches reception of physical channel (PDCCH) reception (QCL) assumption with reference signal); failed to explicitly teach control section.
	Instead, Hamidi-Sepehr discloses (abstract) teaches processor circuitry coupled to memory (para#123-125, para#130,125 teach computer readable medium with instruction for perform the operation; see also claim 7-8, claims 18-19 the claims teach control reception).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the present invention was made to have processor configured according to executable instructions and a memory configured to store the executable instructions for the benefit of increased reliability and to incorporate programmability of the apparatus.

Reclaim 6
Hamidi-Sepehr discloses a radio communication method (UE) comprising (abstract; fig.6):
 receiving information (configuration information) regarding a plurality of reference signals associated with one or more Transmission Configuration Indicator (TCI) states (para#46 teaches UE receives configuration information, where a plurality of reference signals associated with one or more Transmission Configuration Indicator (TCI) states as shown in fig.4 and taught in para#99); reception of a downlink physical channel assuming quasi-co-location (QCL) with at least one of the plurality of reference signals 
	Instead, Hamidi-Sepehr discloses (abstract) teaches processor circuitry coupled to memory (para#123-125, para#130,125 teach computer readable medium with instruction for perform the operation; see also claim 7-8, claims 18-19 the claims teach control reception).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the present invention was made to have processor configured according to executable instructions and a memory configured to store the executable instructions for the benefit of increased reliability and to incorporate programmability of the apparatus.


Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over
 Hamidi-Sepehr et al. US 2021/0306867 (provisional dated 08/10/2018) in view of 
Qualcomm “3GPP TSG RAN WG1 Meeting #94bis R1-1811232” (IDS)



	Reclaim 2
Hamidi-Sepehr failed to explicitly teach wherein the plurality of reference signals is respectively associated with different TCI states. 
However, Qualcomm discloses wherein the plurality of reference signals (section 6.1 and tables teach the plurality of reference signals (RS1 and RS2) is respectively associated with different TCI states (RS1 and RS2 with respective associated with different TCI states (states 1 and 2) with different QCL types).

It would have been obvious to one of ordinary skill in the art before the effective filing date of the present invention was made to further modify claim 2 as taught by Qualcomm and wherein the first preset duration is determined based on quantity of slots in a subframe and wherein the plurality of reference signals is respectively associated with different TCI states.
Rationale: Some teaching, suggestion, or motivation in the prior art that would have led one of ordinary skill to modify the prior art reference or to combine prior art reference teachings to arrive at the claimed invention
To reject a claim based on this rationale, Office personnel must resolve the Graham factual inquiries. Then, Office personnel must articulate the following:
(1)    a finding that there was some teaching, suggestion, or motivation, either in the references themselves or in the knowledge generally available to one of ordinary skill in the art, to modify the reference or to combine reference teachings;
(2)     a finding that there was reasonable expectation of success; and
(3)     whatever additional findings based on the Graham factual inquiries may be necessary, in view of the facts of the case under consideration, to explain a conclusion of obviousness.
In this case:
It would have been obvious to one of ordinary skill in the art before the effective filing date of the present invention was made to further modify claim 2 as taught by Qualcomm and wherein the first preset duration is determined based on quantity of slots in a subframe and wherein the plurality of reference signals is respectively associated .



Claims 3-4 are rejected under 35 U.S.C. 103 as being unpatentable over
 Hamidi-Sepehr et al. US 2021/0306867 (provisional dated 08/10/2018) in view of 
Enescu US 2021/0119688


	Reclaim 3
	The user terminal failed to explicitly teach wherein the plurality of reference 
signals is source reference signals associated with a given reference signal 
configured for one TCI state. 
 	However, Enescu discloses wherein the plurality of reference signals (220) is source reference signals associated with a given reference signal configured for one TCI state (fig. 2 table 2 table 7 table 8; para#3 teaches one or more RSs as sources with QCL parameters; para#90,101-102,114-115). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the present invention was made to further modify claim 3 as taught by Enescu and wherein the plurality of reference signals is source reference signals associated with a given reference signal configured for one TCI state.
Rationale: Some teaching, suggestion, or motivation in the prior art that would have led one of ordinary skill to modify the prior art reference or to combine prior art reference teachings to arrive at the claimed invention

(1)    a finding that there was some teaching, suggestion, or motivation, either in the references themselves or in the knowledge generally available to one of ordinary skill in the art, to modify the reference or to combine reference teachings;
(2)     a finding that there was reasonable expectation of success; and
(3)     whatever additional findings based on the Graham factual inquiries may be necessary, in view of the facts of the case under consideration, to explain a conclusion of obviousness.
In this case:
It would have been obvious to one of ordinary skill in the art before the effective filing date of the present invention was made to further modify claim 3 as taught by Enescu and wherein the plurality of reference signals is source reference signals associated with a given reference signal configured for one TCI state for the benefit of setting the received beam according to TCI state and QCL type (para#90).

Reclaim 4
Enescu discloses wherein the control section determines a source reference signal to be quasi-co-located with the given reference signal on a basis of a reception result of the given reference signal (para#90; for ex: based on TCI 0, determining a source reference signal (220) to be quasi-co-located (QCL type) with the given reference signal (230) on a basis of a reception result of the given reference signal (230);para#102-103,113-116).
Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over
 Hamidi-Sepehr et al. US 2021/0306867 (provisional dated 08/10/2018) in view of Bagheri et al. US 2020/0053757 (provisional dated 8/9/2018)

Reclaim 5
	The user terminal failed to explicitly teach assuming that an identical TCI state is applied to a downlink control channel and a downlink shared channel scheduled in the downlink control channel. 
	However, Bagheri discloses assuming that an identical TCI state is applied to a downlink control channel and a downlink shared channel scheduled in the downlink control channel (para#67-68,81 identical TCI state for PDSCH and PDCCH in PDCCH).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the present invention was made to further modify claim 5 as taught by Bagheri and assuming that an identical TCI state is applied to a downlink control channel and a downlink shared channel scheduled in the downlink control channel.
Rationale: Some teaching, suggestion, or motivation in the prior art that would have led one of ordinary skill to modify the prior art reference or to combine prior art reference teachings to arrive at the claimed invention
To reject a claim based on this rationale, Office personnel must resolve the Graham factual inquiries. Then, Office personnel must articulate the following:
(1)    a finding that there was some teaching, suggestion, or motivation, either in the references themselves or in the knowledge generally available to one of ordinary skill in the art, to modify the reference or to combine reference teachings;

(3)     whatever additional findings based on the Graham factual inquiries may be necessary, in view of the facts of the case under consideration, to explain a conclusion of obviousness.
In this case:
It would have been obvious to one of ordinary skill in the art before the effective filing date of the present invention was made to further modify claim 5 as taught by Bagheri and assuming that an identical TCI state is applied to a downlink control channel and a downlink shared channel scheduled in the downlink control channel for the benefit of simplifying the reception of beams without switching (para#81).




Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over
 Hamidi-Sepehr et al. US 2021/0306867 (provisional dated 08/10/2018) in view of 
Qualcomm “3GPP TSG RAN WG1 Meeting #94bis R1-1811232” in further view of Bagheri et al. US 2020/0053757 (provisional dated 8/9/2018)

Reclaim 7
	The modified invention failed to explicitly teach assuming that an identical TCI state is applied to a downlink control channel and a downlink shared channel scheduled in the downlink control channel. 

It would have been obvious to one of ordinary skill in the art before the effective filing date of the present invention was made to further modify the combined invention of claim 7 as taught by Bagheri and assuming that an identical TCI state is applied to a downlink control channel and a downlink shared channel scheduled in the downlink control channel.
Rationale: Some teaching, suggestion, or motivation in the prior art that would have led one of ordinary skill to modify the prior art reference or to combine prior art reference teachings to arrive at the claimed invention
To reject a claim based on this rationale, Office personnel must resolve the Graham factual inquiries. Then, Office personnel must articulate the following:
(1)    a finding that there was some teaching, suggestion, or motivation, either in the references themselves or in the knowledge generally available to one of ordinary skill in the art, to modify the reference or to combine reference teachings;
(2)     a finding that there was reasonable expectation of success; and
(3)     whatever additional findings based on the Graham factual inquiries may be necessary, in view of the facts of the case under consideration, to explain a conclusion of obviousness.
In this case:
It would have been obvious to one of ordinary skill in the art before the effective filing date of the present invention was made to further modify the combined invention of .




Claims 8-9 are rejected under 35 U.S.C. 103 as being unpatentable over
 Hamidi-Sepehr et al. US 2021/0306867 (provisional dated 08/10/2018) in view of Enescu et al. US 2021/0119688 (provisional dated 4/6/2018) in further view of Bagheri et al. US 2020/0053757 (provisional dated 8/9/2018)

Reclaim 8
	The modified invention failed to explicitly teach assuming that an identical TCI state is applied to a downlink control channel and a downlink shared channel scheduled in the downlink control channel. 
	However, Bagheri discloses assuming that an identical TCI state is applied to a downlink control channel and a downlink shared channel scheduled in the downlink control channel (para#67-68,81 identical TCI state for PDSCH and PDCCH in PDCCH).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the present invention was made to further modify the combined invention of claim 8 as taught by Bagheri and assuming that an identical TCI state is applied to a downlink control channel and a downlink shared channel scheduled in the downlink control channel.
Rationale: Some teaching, suggestion, or motivation in the prior art that would have led one of ordinary skill to modify the prior art reference or to combine prior art reference teachings to arrive at the claimed invention
To reject a claim based on this rationale, Office personnel must resolve the Graham factual inquiries. Then, Office personnel must articulate the following:
(1)    a finding that there was some teaching, suggestion, or motivation, either in the references themselves or in the knowledge generally available to one of ordinary skill in the art, to modify the reference or to combine reference teachings;
(2)     a finding that there was reasonable expectation of success; and
(3)     whatever additional findings based on the Graham factual inquiries may be necessary, in view of the facts of the case under consideration, to explain a conclusion of obviousness.
In this case:
It would have been obvious to one of ordinary skill in the art before the effective filing date of the present invention was made to further modify the combined invention of claim 8 as taught by Bagheri and assuming that an identical TCI state is applied to a downlink control channel and a downlink shared channel scheduled in the downlink control channel for the benefit of simplifying the reception of beams without switching (para#81).


Reclaim 9

	However, Bagheri discloses assuming that an identical TCI state is applied to a downlink control channel and a downlink shared channel scheduled in the downlink control channel (para#67-68,81 identical TCI state for PDSCH and PDCCH in PDCCH).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the present invention was made to further modify the combined invention of claim 9 as taught by Bagheri and assuming that an identical TCI state is applied to a downlink control channel and a downlink shared channel scheduled in the downlink control channel.
Rationale: Some teaching, suggestion, or motivation in the prior art that would have led one of ordinary skill to modify the prior art reference or to combine prior art reference teachings to arrive at the claimed invention
To reject a claim based on this rationale, Office personnel must resolve the Graham factual inquiries. Then, Office personnel must articulate the following:
(1)    a finding that there was some teaching, suggestion, or motivation, either in the references themselves or in the knowledge generally available to one of ordinary skill in the art, to modify the reference or to combine reference teachings;
(2)     a finding that there was reasonable expectation of success; and
(3)     whatever additional findings based on the Graham factual inquiries may be necessary, in view of the facts of the case under consideration, to explain a conclusion of obviousness.

It would have been obvious to one of ordinary skill in the art before the effective filing date of the present invention was made to further modify the combined invention of claim 9 as taught by Bagheri and assuming that an identical TCI state is applied to a downlink control channel and a downlink shared channel scheduled in the downlink control channel for the benefit of simplifying the reception of beams without switching (para#81).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RAHEL GUARINO whose telephone number is (571)270-1198. The examiner can normally be reached Monday-Friday 9AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chieh Fan can be reached on 571-272-3042. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-





/RAHEL GUARINO/Primary Examiner, Art Unit 2631